DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “each the slightly” should likely be “each likely”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finot (FR 2760333 A1) in view of Dulin (US 2004/0003975 A1) and Ward et al. (US 2020/0333111 A1)(Ward).
Regarding claims 1 and 4, Finot discloses a survival backpack system adapted to be worn on a user’s back and shoulders (Fig. 5), the survival backpack system comprising a main bag having a proximal panel, a panel, separated by a pair of side panels, a top panel, and a bottom panel (Fig. 5), a pair of shoulder straps (5/6) attached to the main bag for mounting the main bag on the  shoulders of the user, a plurality of gear packs (20, 22, 23), all the same size (noting Fig. 2), and each containing a different type of survival gear (Page 3 of the translation, Ll. 20) a plurality of compartments, each of the plurality of compartments being accessible through an opening in the top panel (Fig. 3).
Finot does not specifically disclose a plurality of gear compartments each the slightly larger than each of the plurality of gear packs. (noting “slightly larger” is defined in the specification as within 10%).
Dulin demonstrates the ability to have a bag including an internal organization system including a plurality of gear compartments sized slightly larger than the items stowed within (Figs. 4, 5, 7, and 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Finot and include an internal organization system including a plurality of gear compartments sized slightly larger than the gear packs because such a change would allow for additional organization or allow the user to quickly stow the packs in a specific area allowing them to be added or removed quickly.
Modified Finot does not specifically disclose a hydration pack and a hydration compartment accessible through an opening in the bottom panel, the hydration compartment being sized and shaped to receive the hydration pack therein. 
Ward teaches the ability to have a survival device worn on a torso including a hydration compartment (30) and a hydration pack (44), the hydration compartment accessible through an opening in a bottom panel, the hydration compartment being sized and shaped to receive the hydration pack therein (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Finot and include a hydration compartment and hydration pack similar to that of Ward because such a change will allow the device to contain a hydration device thereby allowing the user to hydrate themselves and thereby allow the bag to be useful in a greater number of situations.
Regarding claim 4, Finot discloses a survival backpack system adapted to be worn on a user’s back and shoulders (Fig. 5), the survival backpack system comprising a main bag having a proximal panel, a panel, separated by a pair of side panels, a top panel, and a bottom panel (Fig. 5), a pair of shoulder straps (5/6) attached to the main bag for mounting the main bag on the  shoulders of the user, a plurality of gear packs (20, 22, 23), all the same size (noting Fig. 2), and each containing a different type of survival gear (Page 3 of the translation, Ll. 20) a plurality of compartments, each of the plurality of compartments being accessible through an opening in the top panel (Fig. 3).
Finot does not specifically disclose a plurality of gear compartments each the slightly larger than each of the plurality of gear packs.
Dulin demonstrates the ability to have a bag including an internal organization system including a plurality of gear compartments sized slightly larger than the items stowed within (Figs. 4, 5, 7, and 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Finot and include an internal organization system including a plurality of gear compartments sized slightly larger than the gear packs because such a change would allow for additional organization or allow the user to quickly stow the packs in a specific area allowing them to be added or removed quickly.
Modified Finot does not specifically disclose a hydration pack and a hydration compartment accessible through an opening in the bottom panel, the hydration compartment being sized and shaped to receive the hydration pack therein. 
Ward teaches the ability to have a survival device worn on a torso including a hydration compartment (30) and a hydration pack (44), the hydration compartment accessible through an opening in a bottom panel, the hydration compartment being sized and shaped to receive the hydration pack therein (Fig. 4), as well as a bottom gear compartments (noting the space formed by 22, and the space between the hydration compartment and 30 and the bottom compartment 28) and additional survival gear (42) adapted to be stowed in the plurality of bottom gear compartments.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Finot and include a hydration compartment and hydration pack similar to that of Ward because such a change will allow the device to contain a hydration device thereby allowing the user to hydrate themselves and thereby allow the bag to be useful in a greater number of situations. It would have been obvious to further include lower gear compartments because such a change would allow the device to carry additional items separate from the main bag compartment.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finot (FR 2760333 A1) in view of Dulin (US 2004/0003975 A1) and Ward et al. (US 2020/0333111 A1)(Ward) as applied to claim 1 above, and further in view of Steinbeis (DE 202010004768 U1).
Regarding claims 2-3, modified Finot does not specifically disclose a hip bag having a proximal surface, a distal surface, separated by a pair of side surfaces, a top surface, and a bottom surface; a pair of waist straps attached to the hip bag for mounting the hip bag on the user’s hips; and a plurality of additional gear compartments, each the same size or larger than one of the gear packs, each of the plurality of gear compartments being accessible through an opening in the top surface, and a first mounting mechanism adjacent the bottom panel of the main bag, and a second mounting mechanism adjacent the top surface of the hip bag, so that the hip bag and the main bag may be removably joined together for both being worn by the user.
Steinbeis teaches the ability to have a hiking backpack including a main bag (noting the upper two segments) and a hip bag (noting the lowermost segment) having a proximal surface, a distal surface, separated by a pair of side surfaces, a top surface, and a bottom surface, a pair of waist straps attached to the hip bag for mounting the hip bag on the user’s hips (Fig. 1/2 noting the bottom right diagram), and a first mounting mechanism adjacent the bottom panel of the main bag (noting one half of the zipper connector that is attached to the main bag), and a second mounting mechanism (noting the other portion of the zipper on the hip bag) adjacent the top surface of the hip bag, so that the hip bag and the main bag may be removably joined together for both being worn by the user (Figs. 1/1 and 1/2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Finot and include a removable hip pack attached by a zipper similar to that of Steinbeis because such a change would allow the user to have the option of taking a full backpack or selecting only a portion of the backpack thereby increasing the versatility of the device. Such a change would allow the user to take a smaller pack if the entire backpack volume is not needed. It would have been obvious to one having ordinary skill in the art to further include with the hip bag, a plurality of additional gear compartments, each the same size or larger than one of the gear packs, each of the plurality of gear compartments being accessible through an opening in the top surface because that would merely include a similar organizational structure as included with the main bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734